july t eo ra t internal_revenue_service number info release date uil xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxx dear xxxxxx this letter is in response to your request for information concerning the effect of non-substantive changes to xxxxxx’s organizing documents on its tax-exempt status the internal_revenue_service issued a determination_letter to xxxxxxxx xxxxxx xxxxxxxxxx ein xx-xxxxxxx on xxxxxxxxx xx 19xx this letter stated the organization was exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code xxxxxx’s exemption was confirmed in a letter from the service dated xxxx x 19xx in xxxxxx amended and restated its corporate charter the amendment stated that the tax-exempt purposes of the organization were those permitted in sec_501 rather than sec_501 of the code the amendment also stated that upon dissolution of the organization all assets of the corporation would be distributed to an organization or organizations described in sec_501 of the internal_revenue_code_of_1986 and which have purposes consistent with and similar to the purposes for which this corporation is organized the actual operation character and purposes of the organization were unaffected by the amendment xxxxxx determined that the amendment was poorly drafted and inappropriate and attempted to cure these defects by revising its corporate charter the revision replaced the words sec_501 with sec_501 restating that the organization is described in sec_501 of the internal_revenue_code_of_1986 this revision neglected to correct the dissolution clause to dedicate all assets remaining on dissolution to c purposes in another amended and restated charter was drafted and adopted by the xxxxxx board that cured the technical errors introduced in xxxxxxxx xxxxxx xxxxxxxxxx requests information to help it determine whether the technical errors caused the 19xx determination of c tax-exempt status to no longer be in effect sec_501 of the internal_revenue_code provides exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and other purposes specified therein sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not exempt under sec_501 if it fails to meet either the organizational_test or the operational_test the operational_test relates to an organization’s activities the organizational_test requires that certain provisions be present in the organization’s creating document sec_1_501_c_3_-1 of the regulations states that in order to satisfy the organizational_test an exempt organization’s creating document must limit the purposes of the organization to one or more of the exempt purposes specified in sec_501 not expressly empower the organization to engage in activities not in furtherance of those purposes and dedicate the organization’s assets remaining upon dissolution to exempt purposes revproc_84_46 1984_1_cb_541 section dollar_figure states that a ruling or determination_letter recognizing exemption is usually effective as of the date of formation of an organization if its purposes and activities during the period prior to the date of the ruling or determination_letter were consistent with the requirements for exemption if a non-substantive amendment to its enabling instrument is made exemption will ordinarily be recognized as of the date of formation examples of non-substantive amendments include correction of a clerical_error in the enabling instrument or the addition of a dissolution clause where the activities of the organization prior to the ruling or determination are consistent with the requirements for exemption revproc_84_47 1984_1_cb_545 section dollar_figure states that i t is the administrative practice of the service to recognize exemption from the date of formation in situations where non-substantive amendments to an enabling document are subsequently made xxxxxxxx xxxxxx xxxxxxxxxx was originally granted tax-exempt status under sec_501 in 19xx later amendments to the organizing document contained clerical errors and omissions that were corrected in subsequent amendments filed with the state of xxxxxxxxx revproc_84_46 cited above includes the correction of clerical errors or the addition of a dissolution clause as non-substantive amendments when there is no evidence of a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization since the errors and subsequent amendments to the organization’s charter appear to be of a non-substantive nature and there has been no material_change in the organization’s operations the technically erroneous non-substantive changes to its organizing documents that have now been corrected should have no effect on xxxxxx’s tax-exempt status in accordance with section dollar_figure of revproc_2002_4 i r b pincite this information_letter is advisory only and has no binding effect on the internal_revenue_service the information provided herein cannot be relied upon as a ruling on the matters discussed if you have any questions regarding this discussion or we can be of further assistance please feel free to call me at xxx- xxx-xxxx or xxxxxxx xxxxxxxxxx at xxx-xxx-xxxx sincerely xxxxxx xxxxxxxxxx manager exempt_organizations technical group x
